

116 S4589 IS: Endangered Species Act Amendments of 2020
U.S. Senate
2020-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4589IN THE SENATE OF THE UNITED STATESSeptember 16, 2020Mr. Barrasso introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Endangered Species Act of 1973 to increase transparency, to support regulatory certainty, and to reauthorize that Act, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Endangered Species Act Amendments of 2020.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.TITLE I—Technical corrections of gender-specific pronounsSec. 101. Technical corrections of gender-specific pronouns.TITLE II—Enhancing the Federal-State conservation partnershipSec. 201. Definitions.Sec. 202. State-Federal consultation relating to conservation and recovery of wildlife.Sec. 203. Recovery of threatened and endangered species.Sec. 204. Delisting, downlisting, and uplisting.Sec. 205. Cooperation with States and Indian Tribes.Sec. 206. State consultation regarding experimental populations.Sec. 207. State participation in settlements.TITLE III—Encouraging conservation activities through regulatory certaintySec. 301. Sense of Congress regarding conservation agreements and activities.Sec. 302. Conservation agreements as factors in listing decisions.Sec. 303. Conservation efforts as regulatory mechanisms.Sec. 304. Candidate conservation agreements with assurances.Sec. 305. Safe harbor agreements.Sec. 306. Conservation agreement templates.TITLE IV—Strengthening conservation decisionmaking through increased transparencySec. 401. Transparency of information.Sec. 402. Transparency in litigation.TITLE V—Optimizing conservation through resource prioritizationSec. 501. Prioritization of listing petitions, reviews, and determinations.TITLE VI—Studies to improve conservationSec. 601. Definition of Secretaries.Sec. 602. Study to review conservation factors.Sec. 603. Study and report on expenditures.Sec. 604. Study to quantify litigation expenses.TITLE VII—ReauthorizationSec. 701. Reauthorization.TITLE VIII—MiscellaneousSec. 801. Effect.Sec. 802. Sense of the Senate.ITechnical corrections of gender-specific pronouns101.Technical corrections of gender-specific pronouns(a)Determination of endangered species and threatened speciesSection 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533) is amended—(1)in subsection (a)(2)—(A)by striking subparagraphs (A) and (B) and inserting the following:(A)in any case in which the Secretary of Commerce determines that the species should be—(i)listed as an endangered species or a threatened species, or changed in status from a threatened species to an endangered species—(I)the Secretary of Commerce shall submit to the Secretary of the Interior a notice of the determination; and(II)the Secretary of the Interior shall list the species in accordance with this section; or(ii)removed from any list published pursuant to subsection (c), or changed in status from an endangered species to a threatened species—(I)the Secretary of Commerce shall recommend that action to the Secretary of the Interior; and(II)the Secretary of the Interior, on concurrence with the recommendation, shall implement the action; and; and(B)by redesignating subparagraph (C) as subparagraph (B) and indenting the subparagraph appropriately;(2)in subsection (b)—(A)in paragraph (1)(A), by striking to him;(B)in paragraph (2), in the second sentence, by striking he determines each place it appears and inserting the Secretary determines;(C)in paragraph (3)(D)(ii), by striking the Secretary shall and all that follows through the period at the end and inserting the following: “the Secretary shall—(I)determine the means by which to proceed with the requested revision; and(II)promptly publish in the Federal Register a notice of the determination.;(D)in paragraph (5)(C), by striking he deems and inserting the Secretary determines to be;(E)in paragraph (6)(B)(ii), in the third sentence, by striking he determines and inserting the Secretary determines; and(F)in paragraph (7), in the third sentence of the undesignated matter following subparagraph (B), by striking he shall withdraw it and inserting the Secretary shall withdraw the regulation;(3)in subsection (c)(1), in the first sentence, by striking by him each place it appears and inserting by the Secretary;(4)in subsection (d), in the first sentence, by striking he deems and inserting the Secretary determines to be;(5)in subsection (e)—(A)by redesignating subparagraphs (B) and (C) as paragraphs (2) and (3), respectively, and indenting the paragraphs appropriately; and(B)by striking and to the extent in the matter preceding subparagraph (A) and all that follows through (A) such species and inserting the following:to the extent the Secretary determines to be advisable, treat any species as an endangered species or threatened species, regardless of whether the species is listed pursuant to this section, if the Secretary finds that—(1)the species; and(6)in subsection (f)(1), in the first sentence of the matter preceding subparagraph (A), by striking he finds and inserting the Secretary finds.(b)Land acquisitionSection 5(a)(2) of the Endangered Species Act of 1973 (16 U.S.C. 1534(a)(2)) is amended by striking in him and inserting in the Secretary.(c)Cooperation with StatesSection 6 of the Endangered Species Act of 1973 (16 U.S.C. 1535) is amended—(1)in subsection (c)—(A)in paragraph (1), in the matter preceding subparagraph (A), by striking he each place it appears and inserting the Secretary; and(B)in paragraph (2), in the matter preceding subparagraph (A), by striking he each place it appears and inserting the Secretary;(2)in subsection (d)(2)—(A)by striking the paragraph designation and all that follows through agreement; and in clause (i) and inserting the following:(2)Cooperative agreement requirements(A)In generalA cooperative agreement under this section shall include provisions relating to—(i)the benefits expected to be derived in connection with the conservation of each applicable endangered species or threatened species;(ii)the actions to be carried out by—(I)the Secretary; and(II)each applicable State;(iii)the estimated cost of the actions described in clause (ii); and(iv)subject to subparagraph (B), the Federal and non-Federal shares of those costs.(B)Federal shareIn establishing the provisions required under subparagraph (A)(iv), the Secretary shall ensure that—(i)the Federal share of the applicable program costs shall not exceed 75 percent of the estimated program cost, as stated in the cooperative agreement; but; and(B)in the undesignated matter following clause (ii) of subparagraph (B) (as so designated)—(i)in the second sentence—(I)by striking Secretary, whose decision and inserting the following:Secretary.(II)Treatment of determinationA determination of the Secretary pursuant to subclause (I); and(II)by striking For the purposes and inserting the following:(ii)Form of non-Federal share(I)In generalFor purposes; and(ii)in the first sentence, by striking The Secretary may, in his discretion, and under such rules and regulations as he may prescribe, advance and inserting the following:(C)Non-Federal share(i)In generalAt the discretion of the Secretary, the Secretary, by regulation, may advance;(3)in subsection (e), by striking his periodic review and inserting periodic review by the Secretary; and(4)in subsection (g)(2)(B)(ii), in the first sentence, by striking applies such prohibition after he finds, and publishes his finding, that and inserting applies the prohibition after publishing a determination by the Secretary that.(d)Interagency cooperationSection 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536) is amended—(1)in subsection (a)—(A)in paragraph (1), in the first sentence, by striking administered by him and utilize such and inserting administered by the Secretary, and use those; and(B)in paragraph (3), by striking his project and inserting the project of the applicant;(2)in subsection (b)(3)(A), in the second sentence, by striking which he and inserting that the Secretary; and(3)in subsection (g)—(A)in paragraph (4), by striking requirements set forth in paragraph (3)(A) (i), (ii) and (iii) he shall, in consultation with the Members of the Committee, hold and inserting requirements under clauses (i), (ii), and (iii) of paragraph (3)(A), the Secretary, in consultation with the Committee, shall hold; and(B)in paragraph (7), by striking such agency to the Secretary to assist him in carrying out his duties under and inserting the Federal agency to the Secretary to assist the Secretary in carrying out.(e)International cooperationSection 8 of the Endangered Species Act of 1973 (16 U.S.C. 1537) is amended—(1)in subsection (a), in the second sentence, by striking he deems and inserting the President determines to be;(2)in subsection (b)(3), by striking as he and inserting as the Secretary;(3)in subsection (c)(1), by striking his department and inserting the Department of the Secretary; and(4)in subsection (d), by striking he deems and inserting the Secretary determines to be.(f)Convention implementationSection 8A(c)(2) of the Endangered Species Act of 1973 (16 U.S.C. 1537a(c)(2)) is amended by striking by him and inserting by the Secretary.(g)Prohibited actsSection 9 of the Endangered Species Act of 1973 (16 U.S.C. 1538) is amended—(1)in subsection (d)(2)—(A)in subparagraph (A), by striking by him each place it appears and inserting by the person; and(B)in subparagraph (B), by striking his place of business, an opportunity to examine his inventory and inserting the place of business of the person, an opportunity to examine the inventory of the person; and(2)in subsection (f)(1), in the third sentence—(A)by striking as he and inserting as the Secretary; and(B)by striking if, in his discretion, he deems it and inserting as the Secretary determines to be.(h)ExceptionsSection 10 of the Endangered Species Act of 1973 (16 U.S.C. 1539) is amended—(1)in subsection (a), by striking he each place it appears and inserting the Secretary;(2)in subsection (b)—(A)in paragraph (1), by striking applies to him and inserting submits to the Secretary an application; and(B)in paragraph (3)—(i)in the first sentence, by striking as he deems fit and inserting as the Secretary determines to be appropriate; and(ii)in the second sentence, by striking in his discretion;(3)in subsection (d)—(A)by striking such endangered species, and (3) will and inserting the following:an endangered species; and(3)will;(B)by striking faith, (2) if granted and exercised and inserting the following:faith;(2)if granted and exercised,; and(C)by striking and (b) of this section only if he finds and publishes his finding in the Federal Register that (1) such and inserting the following:and (b) only if the Secretary publishes in the Federal Register a determination by the Secretary that—(1)the;(4)in subsection (e)(4), in the first sentence—(A)by striking the provisions of paragraph (1) of this subsection, whenever and inserting paragraph (1), in any case in which; and(B)by striking he may and inserting the Secretary may; and(5)in subsection (f), by striking he each place it appears and inserting the Secretary.(i)Penalties and enforcementSection 11 of the Endangered Species Act of 1973 (16 U.S.C. 1540) is amended—(1)in subsection (a)—(A)in paragraph (1), in the eighth sentence, by striking his action and inserting the action of the Secretary; and(B)in paragraph (3), by striking that he and inserting that the defendant;(2)in subsection (b)(3), by striking that he and inserting that the defendant;(3)in subsection (d), in the third sentence, by striking his official duties and inserting an official duty;(4)in subsection (e)—(A)in paragraph (3), in the second sentence, by striking Such persons may make arrests without a warrant for any violation of this Act if he has reasonable grounds to believe that the person to be arrested is committing the violation in his presence or view and inserting An authorized person described in this paragraph may make an arrest without a warrant for any violation of this Act, if the authorized person has reasonable grounds to believe that the individual to be arrested is committing the violation in the presence or view of the authorized person; and(B)in paragraph (5), by striking the Secretary or by such persons as he may designate and inserting the Secretary (or a designee); and(5)in subsection (g)(1), in the matter preceding subparagraph (A), by striking his own behalf and inserting behalf of the person.(j)Exemptions from ActSection 15(b) of the Endangered Species Act of 1973 (16 U.S.C. 1542(b)) is amended by striking to assist him and the Endangered Species Committee in carrying out their functions under sections 7 (e), (g), and (h) and inserting to assist the Secretary and the Endangered Species Committee in carrying out subsections (e), (g), and (h) of section 7.IIEnhancing the Federal-State conservation partnership201.Definitions(a)In generalSection 3 of the Endangered Species Act of 1973 (16 U.S.C. 1532) is amended—(1)by striking the section designation and heading and all that follows through purposes of this Act— in the matter preceding paragraph (1) and inserting the following:3.DefinitionsIn this Act:;(2)by redesignating paragraphs (1), (2) through (4), (5), (6) through (9), (10), (12) through (14), and (15) through (21) as paragraphs (2), (4) through (6), (8), (10) through (13), (15), (17) through (19), and (22) through (28), respectively;(3)by inserting before paragraph (2) (as so redesignated) the following:(1)Affected partyThe term affected party means any unit of State, Tribal, or local government the rights of which may be affected by a determination made under section 4(a) in an action brought under section 11(g)(1)(C), including property rights.;(4)by inserting after paragraph (2) (as so redesignated) the following:(3)Appropriately qualified scientist or other qualified personThe term appropriately qualified scientist or other qualified person—(A)has the meaning given the term by the Secretary in the rulemaking under section 201(c)(2) of the Endangered Species Act Amendments of 2020; and(B)includes a person with, at a minimum, expertise regarding a species, closer relatives of a species, or the ecosystem on which a species depends.;(5)by inserting after paragraph (6) (as so redesignated) the following:(7)Covered settlementThe term covered settlement means a consent decree or a settlement agreement in an action brought under section 11(g)(1)(C).;(6)by inserting after paragraph (8) (as so redesignated) the following:(9)Eligible State agencyThe term eligible State agency—(A)has the meaning given the term by the Secretary in the rulemaking under section 201(c)(2) of the Endangered Species Act Amendments of 2020; and(B)means a State agency of an impacted State that, at a minimum, demonstrates adequate authority and capability to develop and implement recovery plans and implementation plans, as applicable.;(7)by inserting after paragraph (13) (as so redesignated) the following:(14)Impacted StateThe term impacted State, with respect to a threatened species or endangered species, means any State in which the threatened species or endangered species, as applicable, is believed to occur.;(8)by inserting after paragraph (15) (as so redesignated) the following:(16)Party with a direct interest in the land in which the relevant species is believed to occurThe term party with a direct interest in the land in which the relevant species is believed to occur—(A)has the meaning given the term by the Secretary in the rulemaking under section 201(c)(2) of the Endangered Species Act Amendments of 2020; and(B)includes—(i)if a recovery team is established, each member of the recovery team;(ii)if a recovery team is not established, appropriately qualified scientists and other qualified people who conduct the development of a recovery plan; and(iii)parties who—(I)own, lease, or otherwise hold a legal interest in land in which the relevant species is believed to occur;(II)operate agricultural, energy, natural resource extraction, or other productive activities on the land in which the relevant species is believed to occur; and(III)conduct land, habitat, and conservation activities on the land in which the relevant species is believed to occur.; and(9)by inserting after paragraph (19) (as so redesignated) the following:(20)Recovery planThe term recovery plan means a plan for the conservation and recovery of a threatened species or an endangered species that—(A)incorporates the best scientific and commercial data available; and(B)includes a description of the criteria and measures that will be used to monitor implementation.(21)Recovery teamThe term recovery team means a team established by the Secretary under section 4(f)(5)(B) for the purpose of developing, implementing, monitoring, and revising a recovery plan..(b)Conforming amendments(1)Section 4(b) of the Endangered Species Act of 1973 (16 U.S.C. 1533(b)) is amended—(A)in paragraph (2), in the first sentence, by inserting and commercial after scientific; and(B)in paragraph (7), in the third sentence of the undesignated matter following subparagraph (B), by striking best appropriate data available to him and inserting best scientific and commercial data available.(2)Section 7(n) of the Endangered Species Act of 1973 (16 U.S.C. 1536(n)) is amended, in the first sentence, by striking , as defined by section 3(13) of this Act,.(3)Section 10(j)(2)(B) of the Endangered Species Act of 1973 (16 U.S.C. 1539(j)(2)(B)) is amended by striking best available information and inserting best scientific and commercial data available.(c)Definition regulations(1)Sense of CongressIt is the sense of Congress that, for purposes of the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.)—(A)any comment submitted to the Secretary of the Interior by a State (as defined in section 3 of that Act (16 U.S.C. 1532)) should be afforded full and fair consideration by the Secretary; and(B)consultation with States to the maximum extent possible, as required by that Act (as amended by this Act), should be subject to a higher standard than the maximum extent practicable consultation standard in effect on the day before the date of enactment of this Act.(2)RegulationsNot later than 180 days after the date of enactment of this Act, the Secretary of the Interior and the Secretary of Commerce shall initiate a rulemaking to define, for purposes of the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.)—(A)the term full and fair consideration, in accordance with the sense of Congress expressed in paragraph (1)(A);(B)the term maximum extent possible, with respect to consultation with States, in accordance with the sense of Congress expressed in paragraph (1)(B); and(C)the terms appropriately qualified scientist or other qualified person, eligible State agency, and party with a direct interest in the land in which the relevant species is believed to occur, in accordance with section 3 of that Act (16 U.S.C. 1532) (as amended by subsection (a)).202.State-Federal consultation relating to conservation and recovery of wildlife(a)Findings, purposes, and policySection 2 of the Endangered Species Act of 1973 (16 U.S.C. 1531) is amended—(1)in subsection (a)—(A)by redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively; and(B)by inserting after paragraph (3) the following:(4)the States possess broad police powers and authorities for the conservation and management of fish and wildlife within State borders;; and(2)in subsection (c)—(A)by striking the subsection designation and heading and all that follows through that all Federal in paragraph (1) and inserting the following:(c)PolicyIt is the policy of Congress that—(1)all Federal;(B)in paragraph (1), by striking the period at the end and inserting a semicolon;(C)in paragraph (2)—(i)by striking the period at the end and inserting ; and; and(ii)by striking the paragraph designation and all that follows through that Federal agencies and inserting the following:(3)Federal agencies;(D)by inserting before paragraph (3) (as so redesignated) the following:(2)the Federal agency authority for conservation and management of fish and wildlife authorized by this Act should be exercised in conjunction with the existing authorities of the States for the conservation and management of fish and wildlife;; and(E)by adding at the end the following:(4)Congress supports conservation actions to preclude the need to list species as threatened species or endangered species under this Act..(b)Action on receipt of petition To listSection 4(b)(3)(A) of the Endangered Species Act of 1973 (16 U.S.C. 1533(b)(3)(A)) is amended—(1)in the third sentence, by striking The Secretary and inserting the following:(iii)Publication of findingsThe Secretary;(2)in the second sentence, by striking If such a petition is found to present such information and inserting the following:(ii)Review of species statusIf a petition under clause (i) is found to present the information described in that clause;(3)by striking (3)(A) To and inserting the following:(3)Petitions from interested persons(A)Action by secretary(i)In generalTo; and(4)by adding at the end the following:(iv)Notification to States and Indian Tribes(I)In generalIf a petition is filed under clause (i), the Secretary shall—(aa)not later than 15 days after the date of receipt of the petition—(AA)provide to the Governor and the State agency of each impacted State and to each Indian Tribe with jurisdiction over land in which the species covered by the petition is believed to occur, a notification of receipt of the petition and a copy of the petition; and(BB)make a copy of the petition publicly available on the internet; and(bb)solicit comments from the Governor, State agency, and Indian Tribe, as applicable, to be submitted to the Secretary by not later than the date that is 60 days after the date of receipt of the notification, regarding whether the petitioned action may be warranted.(II)Consideration of State and Tribal commentsBefore the date of publication under this subparagraph of a determination that a petitioned action may be warranted, the Secretary shall give full and fair consideration to any State or Tribal comments submitted by the deadline described in subclause (I)(bb)..(c)State and Tribal participation in regulatory processSection 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533) is amended—(1)in subsection (b)—(A)in paragraph (5)(A)—(i)in clause (i), by striking , and at the end and inserting ; and; and(ii)in clause (ii)—(I)by striking give and inserting provide;(II)by striking to the State agency in each State and inserting the following: “to, and invite the comment of—(I)the Governor and the State agency of each impacted State;(II)each Indian Tribe with jurisdiction over land;(III)in subclause (II) (as so designated), by striking occur, and to each and inserting the following: “occur; and(III)each; and(IV)in subclause (III) (as so designated), by striking occur, and invite and all that follows through the semicolon at the end and inserting occur;; and(B)in paragraph (7)(B), by striking the State agency in each State in which such species and inserting the Governor and State agency of each impacted State, and to each Indian Tribe with jurisdiction over land in which the species; and(2)by striking subsection (i) and inserting the following:(i)JurisdictionIf, in the case of any regulation proposed by the Secretary pursuant to this section, a Governor, State agency, or Indian Tribe to which a notice of the proposed regulation was provided under subsection (b)(5)(A)(ii) or section 6(a)(2)(C) submits to the Secretary comments disagreeing with all or part of the proposed regulation, and the Secretary issues a final regulation that is in conflict with those comments, or if the Secretary fails to adopt a regulation pursuant to an action petitioned by a Governor, State agency, or Indian Tribe under subsection (b)(3), the Secretary shall submit to the Governor, State agency, or Indian Tribe a written justification for the failure to adopt regulations consistent with the relevant comments or petition..203.Recovery of threatened and endangered species(a)In generalSection 4(a) of the Endangered Species Act of 1973 (16 U.S.C. 1533(a)) is amended—(1)by striking the subsection designation and heading and all that follows through The Secretary in paragraph (1) and inserting the following:(a)Determination by Secretary(1)In generalThe Secretary;(2)in paragraph (1)—(A)in each of subparagraphs (A) through (C), by striking the semicolon at the end of the subparagraph and inserting a period;(B)in subparagraph (A), by striking (A) the and inserting the following:(A)The;(C)in subparagraph (B), by striking (B) overutilization and inserting the following:(B)Overutilization;(D)in subparagraph (C), by striking (C) disease and inserting the following:(C)Disease;(E)in subparagraph (D)—(i)by striking (D) the and inserting the following:(D)The; and(ii)by striking ; or at the end and inserting a period; and(F)in subparagraph (E), by striking (E) other and inserting the following:(E)Other; and(3)by adding at the end the following:(4)Recovery goals(A)In generalThe Secretary shall initiate a status review to determine whether to delist or downlist, as applicable, a threatened species or endangered species in accordance with paragraph (5) if the species achieves the recovery goals described in the recovery plan for the species, which shall include criteria established by the Secretary, in consultation with impacted States.(B)RequirementsThe recovery goals required under subparagraph (A) shall—(i)be based on the best scientific and commercial data available, including all information taken into consideration in the determination to list an applicable species; and(ii)to the maximum extent practicable, be expressed using objective and measurable biological criteria.(C)Modifications(i)In generalWith the agreement of, at a minimum, 3/4 of the representatives of State agencies from each impacted State participating as members of a recovery team, the recovery team may propose to the Secretary a modification of a recovery goal required under this paragraph based on new science, new technology, new management practices, new resources, or any other development that materially changes the underlying best scientific and commercial data available based on which the goal was established.(ii)Approval by SecretaryNot later than 90 days after the Secretary receives a proposed modification under clause (i), the Secretary shall—(I)approve the proposed modification; or(II)reject the proposed modification.(iii)ExplanationIf the Secretary rejects a proposed modification under clause (ii)(II), the Secretary shall provide a detailed, comprehensive, written explanation of the rejection to—(I)the recovery team for the species, if applicable;(II)each applicable State agency of an impacted State;(III)the Committees on Appropriations and Environment and Public Works of the Senate; and(IV)the Committees on Appropriations and Natural Resources of the House of Representatives.(iv)No notice and comment requiredSection 553 of title 5, United States Code, shall not apply to a modification approved by the Secretary under clause (ii)(I).(v)Modifications not proposed by a recovery team(I)Modifications by the SecretarySubject to subclauses (II) and (III), if a recovery team for a threatened species or endangered species does not propose a modification under this subparagraph, the Secretary may modify a recovery goal based on—(aa)new science;(bb)new technology;(cc)new management practices;(dd)new resources; or(ee)any other development that materially changes the underlying best scientific and commercial data available under which the recovery goal was established.(II)ExplanationBefore making a modification under subclause (I), the Secretary shall provide a detailed, comprehensive, written explanation of the proposal to—(aa)the recovery team for the species;(bb)each applicable State agency of an impacted State;(cc)the Committees on Appropriations and Environment and Public Works of the Senate; and(dd)the Committees on Appropriations and Natural Resources of the House of Representatives.(III)TimingThe Secretary may not make a modification under subclause (I) less than 30 days after the date on which the Secretary provides the explanation under subclause (II).(IV)No recovery teamIf there is no recovery team established for a threatened species or endangered species, the Secretary may modify a recovery goal based on any of the factors described in items (aa) through (ee) of subclause (I).(D)EffectNothing in this paragraph requires a recovery goal to be achieved in order for the Secretary to delist or downlist a threatened species or endangered species under this section..(b)Recovery and implementationSection 4(f) of the Endangered Species Act of 1973 (16 U.S.C. 1533(f)) is amended—(1)in paragraph (1)—(A)in subparagraph (B), by redesignating clauses (i) through (iii) as subclauses (I) through (III), respectively, and indenting the subclauses appropriately;(B)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and indenting the clauses appropriately;(C)in the matter preceding clause (i) (as so redesignated), in the second sentence, by striking in developing and implementing and inserting in ensuring the development of; and(D)by adding at the end the following:(B)ParticipantsThe Secretary shall ensure that the development of a recovery plan—(i)is conducted by appropriately qualified scientists and other qualified people, including representatives of—(I)the United States Fish and Wildlife Service or the National Marine Fisheries Service, as applicable;(II)other relevant Federal land and wildlife management agencies;(III)the State agency from each impacted State;(IV)other relevant State and local land, natural resources, water, and wildlife management agencies from each impacted State; and(V)relevant Indian Tribes, or Tribal land, natural resources, water, and wildlife management agencies, that have management authority over land in which the relevant species is believed to occur; and(ii)may be informed by feedback from parties with a direct interest in the land in which the relevant species is believed to occur, including, as applicable, those parties described in paragraph (2)(C), specifically with regard to any practical consideration affecting the implementation of a recovery plan.;(2)by striking the subsection designation and heading and all that follows through recovery plans) and inserting the following:(f)Recovery and implementation(1)Recovery plans(A)In generalThe Secretary shall ensure the development of recovery plans; (3)in paragraph (2)—(A)in the first sentence, by striking in developing and implementing and inserting in ensuring the development of; and(B)by striking the second sentence;(4)in paragraph (3), by striking Committee on Merchant Marine and Fisheries and inserting Committee on Natural Resources;(5)in paragraph (5), by striking paragraph (4) and inserting subparagraph (E);(6)by redesignating paragraphs (2) through (5) as subparagraphs (C) through (F), respectively, and indenting the subparagraphs appropriately; and(7)by adding at the end the following:(2)Implementation plans(A)In generalThe Secretary shall ensure the development of implementation plans for the purpose of implementing recovery plans established under paragraph (1) for the conservation and survival of endangered species and threatened species listed pursuant to this section, unless the Secretary finds that such an implementation plan will not promote the conservation of the species.(B)RequirementsThe Secretary, in ensuring the development of an implementation plan, shall, to the maximum extent practicable—(i)give priority to the endangered species or threatened species, without regard to taxonomic classification, that are most likely to benefit from the implementation plan, particularly species that are, or may be, in conflict with construction or other development projects or other forms of economic activity;(ii)incorporate into the implementation plan—(I)a description of such site-specific management actions as may be necessary to achieve the goal of the implementation plan for the conservation and survival of the species;(II)a description of such research, captive propagation, or experimental actions as may be necessary to achieve the goal of the implementation plan for the conservation and survival of the species;(III)a description of such habitat protection or conservation actions as may be necessary to achieve the goal of the implementation plan for the conservation and survival of the species; and(IV)a description of any other actions as may be necessary to achieve the goal of the implementation plan for the conservation and survival of the species; and(iii)provide estimates of the time required and the cost to carry out the measures needed to achieve the goal of the implementation plan and to achieve intermediate steps towards that goal.(C)ParticipantsThe Secretary shall ensure that the development of an implementation plan is conducted by parties with a direct interest in the land in which the relevant species is believed to occur, including—(i)appropriately qualified scientists and other qualified people who conduct the development of a recovery plan under paragraph (1); and(ii)as applicable, representatives of—(I)private and public landowners;(II)agricultural production;(III)energy production;(IV)natural resource commodity groups and user industries;(V)homebuilders;(VI)water resources groups;(VII)outdoor recreation groups;(VIII)environmental groups; and(IX)land, habitat, and wildlife conservation groups.(D)ModificationsThe eligible State agency that is designated by the Secretary as the leader of the development of an implementation plan shall amend or modify the implementation plan as frequently as appropriate to reflect changes in species conservation status, conservation opportunities, new research, and changes to the best scientific and commercial data available regarding conservation strategies.(E)No notice and comment requiredSection 553 of title 5, United States Code, shall not apply to the development, amendment, or modification of an implementation plan.(3)ImplementationThe Secretary shall ensure the timely implementation of, as applicable, a recovery plan established under paragraph (1) or an implementation plan established under paragraph (2).(4)State leadership(A)In generalIn carrying out this subsection—(i)in accordance with subparagraphs (B) and (C), the Secretary shall provide to each impacted State the opportunity—(I)to lead recovery planning, implementation planning, and implementation under paragraphs (1), (2), and (3), respectively;(II)to expedite threatened species or endangered species recovery by supporting State-level initiatives and partnerships; and(III)to increase flexibility and feasibility for the applicability of recovery plans under paragraph (1) and implementation plans under paragraph (2); and(ii)the Secretary shall—(I)consult, to the maximum extent possible, with impacted States, including Governors, State agencies, and local land, natural resources, water, and wildlife management agencies of impacted States; and(II)give full and fair consideration to any comments or recommendations received from an impacted State.(B)No recovery team or implementation team established(i)In generalThe Secretary, in consultation with the States, shall promulgate regulations governing a process by which, in a case in which a recovery team or implementation team is not established for a threatened species or endangered species under paragraph (5) or (6), respectively, the Secretary shall provide to an eligible State agency of an impacted State the opportunity—(I)to develop a recovery plan under paragraph (1) or an implementation plan under paragraph (2), as applicable; and(II)to implement that recovery plan or implementation plan, as applicable.(ii)RequirementsThe regulations promulgated under clause (i) shall include guidelines, criteria, and a process that—(I)the Secretary shall follow when determining that—(aa)a State agency shall be authorized as an eligible State agency;(bb)an eligible State agency shall be designated as the leader of the development of a recovery plan or implementation plan, as applicable, including in cases in which 2 or more eligible State agencies request to serve as the leader;(cc)an eligible State agency shall be designated as the leader of the implementation of a recovery plan or implementation plan, as applicable, including in cases in which 2 or more eligible State agencies request to serve as the leader; and(dd)the authorization of a State agency as an eligible State agency shall be withdrawn;(II)an eligible State agency that is designated as the leader of—(aa)the development of a recovery plan shall follow in order to cooperate with each impacted State and participant described in paragraph (1)(B);(bb)the development of an implementation plan shall follow in order to cooperate with each impacted State and participant described in paragraph (2)(C); or(cc)the implementation of a recovery plan or implementation plan, as applicable, shall follow in order to cooperate with each impacted State and participant described in paragraph (1)(B) or (2)(C), as applicable;(III)the Secretary or a designee of the Secretary, in consultation with each impacted State, shall follow when serving as the leader of the development of a recovery plan or implementation plan, as applicable, in any case in which—(aa)no eligible State agency requests to serve as the leader; or(bb)no eligible State agency is designated by the Secretary as the leader; and(IV)the Secretary or a designee of the Secretary, in consultation with each impacted State, shall follow when serving as the leader of the implementation of a recovery plan or implementation plan, as applicable, in any case in which—(aa)no eligible State agency requests to serve as the leader; or(bb)no eligible State agency is designated by the Secretary as the leader.(C)Recovery team or implementation team established(i)In generalIn a case in which a recovery team or implementation team is established for a threatened species or endangered species under paragraph (5) or (6), as applicable, the Secretary shall provide to each impacted State the opportunity to lead the recovery team or implementation team, as applicable.(ii)ResponsibilitiesAn impacted State that leads a recovery team or implementation team under clause (i) shall be responsible for—(I)developing a recovery plan or implementation plan, as applicable; and(II)implementing a recovery plan or implementation plan, as applicable.(5)Recovery teams(A)In generalIf a species is included on the list of threatened species or endangered species under this section, an impacted State may request the establishment of a recovery team with respect to the applicable threatened species or endangered species and shall submit that request to the Secretary.(B)EstablishmentNot later than the deadline for the establishment of a recovery team in the schedule promulgated under paragraph (8)(A)(i), the Secretary shall establish a science-based recovery team for the species, if—(i)an impacted State, acting alone or in conjunction with another impacted State, submits to the Secretary a request to establish the recovery team; or(ii)in the case of such a species with respect to which more than 1 impacted State exists, the Secretary determines that establishing a recovery team would promote the conservation and recovery of the species.(C)Membership(i)In generalThe members of a recovery team—(I)shall be appointed by the Secretary;(II)shall be composed solely of appropriately qualified scientists and other qualified people; and(III)shall include representatives of—(aa)the United States Fish and Wildlife Service or the National Marine Fisheries Service, as applicable;(bb)other relevant Federal land and wildlife management agencies;(cc)the State agency from each impacted State, unless the impacted State elects not to participate in the recovery team;(dd)other relevant State and local land, natural resources, water, and wildlife management agencies from each impacted State, nominated by the Governor of the impacted State, unless the impacted State elects not to participate in the recovery team; and(ee)relevant Indian Tribes, or Tribal land, natural resources, and wildlife management agencies, that have management authority over land in which the relevant species is believed to occur, unless the Indian Tribe elects not to participate in the recovery team.(ii)Composition(I)In generalThe Secretary, in consultation with the States, shall promulgate regulations governing the composition of a recovery team, including—(aa)criteria that the Secretary shall follow when determining the number of members of a recovery team, including the number of representatives of each of the Federal Government, participating State governments, and other appropriately qualified scientists and other qualified people, which shall be reasonably balanced;(bb)a process by which the Secretary shall fill a vacancy on the recovery team; and(cc)a quorum requirement that a recovery team shall meet in order to conduct business that requires, at a minimum, the presence of 1/3 of the representatives of the State agencies from participating impacted States.(iii)LeadershipThe Secretary, in consultation with the States, shall promulgate regulations governing the leadership of a recovery team, including—(I)a process by which the Secretary shall provide to each impacted State the opportunity to lead a recovery team; and(II)a process by which the Secretary or a designee of the Secretary, in consultation with each impacted State, shall lead a recovery team if—(aa)no impacted State submits a request to lead a recovery team; or(bb)no impacted State is otherwise designated by the Secretary to lead a recovery team.(D)DutiesA recovery team shall—(i)lead the development of a recovery plan;(ii)not later than the deadline for issuing a final recovery plan in the schedule promulgated under paragraph (8)(A)(ii), issue a final recovery plan;(iii)if an implementation team is not established to implement the final recovery plan, implement the final recovery plan;(iv)if an implementation team is established to implement the final recovery plan, lead the implementation team, including in the implementation of the final recovery plan;(v)propose modifications to the recovery plan in accordance with subsection (a)(4)(C)(i), including associated recovery goals; and(vi)recommend delisting or downlisting (as those terms are defined in subsection (a)(5)(A)) once the established recovery plan criteria for the species have been satisfied, in accordance with subsection (a)(5)(B)(ii)(II), or uplisting (as that term is defined in subsection (a)(5)(A)), as applicable.(E)AdministrationA recovery team shall be conducted in accordance with paragraph (7).(6)Implementation teams(A)In generalIf a species is included on the list of threatened species or endangered species under this section and the Secretary establishes a recovery team under paragraph (5), an impacted State may request the establishment of an implementation team with respect to the applicable threatened species or endangered species and shall submit that request to the Secretary.(B)EstablishmentAt the same time the Secretary establishes a recovery team under paragraph (5), the Secretary shall establish an implementation team for the species, if—(i)an impacted State, acting alone or in conjunction with another impacted State, submits to the Secretary a request to establish an implementation team; or(ii)in the case of such a species with respect to which more than 1 impacted State exists, the Secretary determines that establishing an implementation team would promote the conservation and recovery of the species.(C)Membership(i)In generalThe members of an implementation team—(I)shall be appointed by the Secretary;(II)shall be composed solely of parties with a direct interest in the land in which the species is believed to occur;(III)shall include each member of a recovery team established under paragraph (5); and(IV)shall include, as applicable, representatives of—(aa)private and public landowners;(bb)agricultural production;(cc)energy production;(dd)natural resource commodity groups and user industries;(ee)homebuilders;(ff)water resources groups;(gg)outdoor recreation groups;(hh)environmental groups; and(ii)land, habitat, and wildlife conservation groups.(D)CompositionThe Secretary, in consultation with the States, shall promulgate regulations governing the composition of an implementation team, including—(i)criteria that the Secretary shall follow when determining the number of members of an implementation team, including the number of representatives of each of the landowners, regulated industries, environmental groups, wildlife conservation groups, and other parties with a direct interest in the land in which the species is believed to occur, which shall be reasonably balanced;(ii)a process by which the Secretary shall fill a vacancy on the implementation team; and(iii)a quorum requirement that a recovery team shall meet in order to conduct business that requires, at a minimum, the presence of 1/3 of each of the representatives of—(I)the State agencies from participating impacted States; and(II)the parties with a direct interest in the land in which the species is believed to occur who are not members of a recovery team under paragraph (5).(E)LeadershipThe leader of an implementation team shall be the leader of the applicable recovery team, as designated under paragraph (5)(C)(iii).(F)DutiesAn implementation team shall—(i)provide feedback solicited by the recovery team established under paragraph (5) in order to aid the recovery team in fulfilling the duties of the recovery team, including developing and implementing a recovery plan and associated recovery goals, specifically with regard to any practical considerations affecting the implementation of a recovery plan;(ii)lead the development of an implementation plan;(iii)at the same time that a recovery team issues a final recovery plan, issue a final implementation plan;(iv)amend or modify the implementation plan in accordance with paragraph (2)(D); and(v)lead the implementation of the implementation plan, including the implementation of the final recovery plan.(G)AdministrationAn implementation team shall be conducted in accordance with paragraph (7).(7)Administration of recovery teams and implementation teams(A)Remote participationAny member of a recovery team or an implementation team may participate in a meeting of the recovery team or implementation team, as applicable, through the use of—(i)teleconferencing; or(ii)any other remote business telecommunications method that allows each participating member to simultaneously hear each other participating member during the meeting.(B)Effect of election not to participate(i)Permissible activitiesAn impacted State, or an Indian Tribe or a Tribal agency, that elects not to participate in a recovery team or implementation team may provide to the recovery team or implementation team, as applicable, data, written comments, and other information to aid the recovery team or implementation team, as applicable, in carrying out the duties of the recovery team or implementation team, as applicable.(ii)Prohibited activitiesExcept as provided in clause (i), if an impacted State, or an Indian Tribe or a Tribal agency, elects not to participate in a recovery team or implementation team, the impacted State, Indian Tribe, or Tribal agency, as applicable, may not participate in the activities of the recovery team or implementation team, as applicable, in carrying out the duties of the recovery team or implementation team, as applicable, including for purposes of establishing a quorum or voting.(C)Savings clause(i)Impacted StatesThe participation on or leadership of a recovery team or implementation team by an impacted State does not infringe on or otherwise limit the authority of the impacted State within the borders of that impacted State.(ii)Indian TribesThe participation on a recovery team or implementation team by an Indian Tribe or Tribal agency does not infringe on or otherwise limit the authority of the Indian Tribe or Tribal agency, as applicable, within the land over which the Indian Tribe or Tribal agency, as applicable, has management authority.(D)Administrative cost reductionA recovery team or implementation team, as applicable, shall, to the maximum extent practicable, minimize the administrative costs of the recovery team or implementation team, as applicable, including by encouraging the use of remotely participating in meetings of the recovery team or implementation team, as applicable, as described in subparagraph (A) to reduce travel costs.(E)FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to a recovery team or an implementation team.(8)Schedule(A)In generalAs part of a rulemaking to list a species as a threatened species or an endangered species under this section, the Secretary, in consultation with the States, shall promulgate a schedule that contains—(i)a date by which a recovery team or implementation team, as applicable, for the species shall be established under paragraph (5) or (6), as applicable, which shall be not later than 2 years after the date on which the final rule listing the species as threatened or endangered is published in the Federal Register; and(ii)a date by which a recovery plan or implementation plan, as applicable, for the species shall be established under paragraph (1) or (2), as applicable, which shall be not later than 5 years after the date on which the final rule listing the species as threatened or endangered is published in the Federal Register.(B)TimelinessA schedule under subparagraph (A) shall ensure the establishment of a recovery team, implementation team, recovery plan, or implementation plan, as applicable, as expeditiously as possible.(C)Extension of the scheduleThe Secretary may extend a date contained in a schedule under subparagraph (A) by not more than 30 months, in which case the Secretary shall publish a written explanation for the extension in the Federal Register..204.Delisting, downlisting, and uplisting(a)In generalSection 4(a) of the Endangered Species Act of 1973 (16 U.S.C. 1533(a)) (as amended by section 203(a)(3)) is amended by adding at the end the following:(5)Delisting, downlisting, and uplisting(A)DefinitionsIn this paragraph:(i)DelistThe term delist means to remove a species from the list of threatened species or endangered species, as applicable, under this subsection.(ii)DownlistThe term downlist means to move a species included on the list of endangered species under this subsection to the list of threatened species under this subsection.(iii)UplistThe term uplist means to move a species included on the list of threatened species under this subsection to the list of endangered species under this subsection.(B)Determination by secretary(i)Status reviewThe Secretary shall conduct a review of the status of a threatened species or endangered species in accordance with this subparagraph and paragraph (4)(A) for purposes of delisting, downlisting, or uplisting the species, as applicable.(ii)Initiation(I)In generalThe Secretary shall initiate a status review under clause (i) or paragraph (4)(A), as applicable, by not later than 30 days after the earlier of—(aa)the date on which the Secretary determines that the applicable recovery goals required under paragraph (4)(A) are achieved with respect to the species;(bb)the date on which the Secretary receives from the recovery team for the species a report that—(AA)describes the means by which the recovery goals required under paragraph (4)(A) have been achieved with respect to the species; and(BB)recommends the delisting or downlisting of the species, as applicable; and(cc)the date on which the Secretary receives from the recovery team for the species a report that recommends the uplisting of the species.(II)Petitions to delist, downlist, or uplist and acting on initiative of the Secretary(aa)In general(AA)PetitionNothing in this subsection affects the ability of an interested person to submit to the Secretary a petition to delist, downlist, or uplist a threatened species or an endangered species in accordance with this subsection and subsection (b).(BB)Secretary's initiativeThe Secretary may, on the initiative of the Secretary and in addition to the required status review under subclause (I), delist, downlist, or uplist a threatened species or endangered species in accordance with this subsection and subsection (b).(bb)Criteria to be usedIf the Secretary initiates a review to delist or downlist a threatened species or endangered species under item (aa), the determination of the Secretary shall be based on the factors identified in paragraph (1), irrespective of whether the recovery goals described in paragraph (4)(A) have been achieved.(iii)DeterminationNot later than 90 days after the date on which a status review is initiated pursuant to clause (i), the Secretary shall determine whether to delist, downlist, or uplist, as applicable, the species that is the subject of the status review.(iv)Action on determination(I)Positive determinationOn determining to delist, downlist, or uplist a species under clause (iii), the Secretary shall publish in the Federal Register, by not later than 1 year after the date of the determination, a final regulation to delist, downlist, or uplist the species that is the subject of the determination.(II)Negative determinationOn determining not to delist, downlist, or uplist a species under clause (iii), the Secretary shall publish in the Federal Register, by not later than 90 days after the date of the determination, a detailed, comprehensive written explanation of the determination.(v)Monitoring requirementsIf the Secretary delists a threatened species or an endangered species as described in this subparagraph, the monitoring period described in subsection (g) shall begin on the date on which a final regulation to delist the species is published in the Federal Register.(C)Judicial reviewUntil the expiration of the applicable monitoring period under subsection (g), in accordance with clause (ii)(II) or (iv)(I) of subparagraph (B)—(i)a determination of the Secretary to delist a species under subparagraph (B) shall not be considered to be a final agency action for purposes of chapter 7 of title 5, United States Code; and(ii)no judicial review of the determination may commence..(b)Conforming amendmentSection 10(f)(5) of the Endangered Species Act of 1973 (16 U.S.C. 1539(f)(5)) is amended, in the undesignated matter following subparagraph (B), by striking the second sentence.205.Cooperation with States and Indian TribesSection 6 of the Endangered Species Act of 1973 (16 U.S.C. 1535) is amended—(1)in subsection (a)—(A)in the second sentence, by striking Such cooperation shall include consultation with the States concerned and inserting the following:(2)InclusionsThe consultation required under this subsection shall—(A)be based on the best scientific and commercial data available;(B)include consultation with each impacted State; and(B)by striking the subsection designation and heading and all that follows through the first sentence and inserting the following:(a)Requirement(1)In generalIn carrying out this Act, the Secretary shall—(A)consult to the maximum extent possible with the States; and(B)acknowledge and respect the primary authority of State agencies to manage fish and wildlife within State borders, except as otherwise provided in this Act with respect to an exercise by the Secretary of specific authority to manage a threatened species or an endangered species.;(2)in subsection (b), in the first sentence, by striking may and inserting shall offer to;(3)in subsection (c)—(A)in paragraph (2), by striking (2) In furtherance of the purposes of this Act, the Secretary is authorized and inserting the following:(3)PlantsIn furtherance of the purposes of this Act, the Secretary shall offer;(B)in paragraph (3) (as so redesignated)—(i)in subparagraph (D), by indenting clauses (i) and (ii) appropriately; and(ii)by indenting subparagraphs (A) through (D) appropriately;(C)by striking the subsection designation and heading and all that follows through authorized in the first sentence of paragraph (1) and inserting the following:(c)Cooperative agreements(1)Definition of StateIn this subsection, the term State includes—(A)an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)); and(B)a Native Corporation (as defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602)).(2)AuthorizationIn furtherance of the purposes of this Act, the Secretary shall offer; and(D)in paragraph (2) (as so redesignated)—(i)in subparagraph (E), by indenting clauses (i) and (ii) appropriately; and(ii)by indenting subparagraphs (A) through (E) appropriately;(4)in subsection (h), by striking relating to financial assistance and inserting the following:relating to—(1)fulfilling the obligation of the Secretary to carry out this Act in consultation with the States; and(2)the provision of financial assistance; and(5)in subsection (i)(1), by striking the Sport Fishing Restoration Account established under 1016 of the Act of July 18, 1984 and inserting the Sport Fish Restoration and Boating Trust Fund established by section 9504(a) of the Internal Revenue Code of 1986.206.State consultation regarding experimental populationsSection 10(j) of the Endangered Species Act of 1973 (16 U.S.C. 1539(j)) is amended—(1)in paragraph (1), by striking (1) For purposes of and inserting the following:(1)Definition of experimental populationIn; and(2)in paragraph (2)—(A)by striking (2)(A) The Secretary and inserting the following:(2)Authorization of releases(A)In generalSubject to subparagraphs (B) and (C), the Secretary;(B)in subparagraph (C)—(i)by striking subparagraph (B) each place it appears and inserting subparagraph (C);(ii)by indenting clauses (i) and (ii) appropriately; and(iii)by striking (C) For the purposes and inserting the following:(D)Treatment as threatened speciesFor the purposes; and(C)in subparagraph (B) (as amended by section 201(b)(3)), by striking (B) Before and inserting the following:(B)Requirements(i)In generalThe Secretary shall in good faith negotiate with the State agency of each impacted State in which an experimental population is authorized to be released under this paragraph an agreement with respect to the management authority of the experimental population, including—(I)the boundaries of the area in which the experimental population is authorized to be released;(II)the ideal population size of the experimental population;(III)the processes related to supplemental introductions of the experimental population;(IV)circumstances in which takings of the experimental population are authorized;(V)the role of the experimental population with respect to the continued existence of an endangered species or threatened species;(VI)the conditions under which the Secretary would authorize the removal of an experimental population from the impacted State;(VII)controls to mitigate against losses generated by the experimental population, such as the relocation, translocation, removal, or taking of a member of the experimental population that depredates on livestock; and(VIII)Federal compensation for losses generated by the experimental population, such as when a member of the experimental population depredates on livestock.(ii)Management plan(I)In generalIf the Secretary cannot, after good faith negotiations, reach an agreement under clause (i) with a State agency, the Secretary shall develop a plan with respect to the management authority of the experimental population that addresses each requirement described in subclauses (I) through (VIII) of that clause.(II)RequirementIn developing a plan under subclause (I), the Secretary shall—(aa)solicit input with respect to the plan from each impacted State and the State agency of each impacted State; and(bb)give full and fair consideration to any input with respect to the plan from each impacted State and the State agency of each impacted State.(iii)Agreement or plan for each impacted StateFor each release of an experimental population authorized under this paragraph, the Secretary shall, for each impacted State in which the experimental population is authorized to be released, have a separate—(I)agreement under clause (i); or(II)management plan under clause (ii)(I).(C)Identification and determinationBefore.207.State participation in settlementsSection 11(g)(2)(C) of the Endangered Species Act of 1973 (16 U.S.C. 1540(g)(2)(C)) is amended—(1)by striking (C) No action may be commenced under subparagraph (1)(C) of this section prior to sixty and inserting the following:(C)Settlement actions(i)Timing(I)In generalExcept as provided in subclause (II), no action may be commenced under paragraph (1)(C) before the date that is 60;(2)by striking Secretary; except that such action may be brought and inserting the following:Secretary.(II)Exception for emergenciesNotwithstanding subclause (I), an action may be commenced under paragraph (1)(C); and(3)by adding at the end the following:(ii)Participation by States(I)In generalIn preparing or entering into a settlement (including a covered settlement) or other agreement relating to an action under paragraph (1)(C), the Secretary shall provide notice to, consult with, and otherwise take appropriate actions to include, each impacted State.(II)Effect of clauseNothing in this clause limits the ability of any other party to participate in a settlement described in subclause (I)..IIIEncouraging conservation activities through regulatory certainty301.Sense of Congress regarding conservation agreements and activitiesIt is the sense of Congress that—(1)voluntary conservation agreements benefit species and the habitats on which the species rely;(2)States, Indian Tribes, units of local government, landowners, and other stakeholders should be encouraged to participate in voluntary conservation agreements; and(3)the Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service, and the Secretary of Commerce, acting through the Assistant Administrator of the National Marine Fisheries Service, should consider the enrollment in, and performance of, conservation agreements and investment in, and implementation of, general conservation activities by States, Indian Tribes, units of local government, landowners, and other stakeholders in making determinations under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).302.Conservation agreements as factors in listing decisionsSection 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533) is amended—(1)in subsection (c)—(A)in paragraph (1)—(i)in the third sentence, by striking The Secretary and inserting the following:(C)RevisionThe Secretary;(ii)in the second sentence, by striking Each list and inserting the following:(B)ContentsEach list; and(iii)in the first sentence, by striking (1) The Secretary and inserting the following:(1)Requirements(A)PublicationThe Secretary; and(B)in paragraph (2)—(i)by striking (2) The Secretary and inserting the following:(2)ReviewThe Secretary;(ii)in subparagraph (B), in the matter preceding clause (i), by inserting in accordance with subsections (a) and (b), before determine; and(iii)by striking the undesignated matter following subparagraph (B);(2)in subsection (f) (as amended by section 203(b)(7)), by adding at the end the following:(9)Treatment(A)In generalA conservation agreement (including any agreement described in subparagraph (B)) entered into or endorsed by the Secretary shall be considered under any of the factors under subsection (a)(1) for purposes of determining whether to include or maintain a species on the list of threatened species or endangered species pursuant to this section.(B)Description of agreementsAn agreement referred to in subparagraph (A) includes—(i)a wildlife conservation agreement;(ii)a candidate conservation agreement with assurances;(iii)a candidate conservation agreement;(iv)a safe harbor agreement;(v)a habitat conservation plan under section 10(a)(2)(A);(vi)an interagency agreement approved by the Secretary; and(vii)a plan that—(I)relates to the conservation of a species;(II)affects the viability of the species; and(III)is implemented, or proposed to be implemented, by—(aa)a State;(bb)2 or more States;(cc)a unit of local government; or(dd)2 or more units of local government.; and(3)in subsection (g)(2), by striking paragraph 7 of subsection (b) of this section and inserting subsection (b)(7).303.Conservation efforts as regulatory mechanismsSection 4(f) of the Endangered Species Act of 1973 (16 U.S.C. 1533(f)) (as amended by section 302(2)) is amended by adding at the end the following:(10)Conservation efforts(A)In generalNot later than 180 days after the date of enactment of the Endangered Species Act Amendments of 2020, the Secretary shall establish a framework for the consideration of conservation efforts by States, Indian Tribes, local governments, private landowners, lessees, or third-party organizations as regulatory mechanisms under subsection (a)(1).(B)Evaluation; treatmentIn carrying out this section, the Secretary shall—(i)evaluate conservation efforts using the framework established under subparagraph (A); and(ii)if the Secretary determines that a conservation effort meets the applicable criteria under that framework, consider the conservation effort to be a regulatory mechanism under subsection (a)(1)..304.Candidate conservation agreements with assurances(a)In generalSection 4(f) of the Endangered Species Act of 1973 (16 U.S.C. 1533(f)) (as amended by section 303) is amended by adding at the end the following:(11)Candidate conservation agreements with assurancesNotwithstanding any other provision of law (including regulations), in entering into, or carrying out, any candidate conservation agreement with assurances under this Act, the Secretary—(A)shall adhere to the terms of each candidate conservation agreement with assurances entered into before March 21, 2017;(B)shall promulgate regulations or establish policies—(i)to expedite the process for entering into those agreements; and(ii)to protect sensitive personal and business-related information of each party to the agreement;(C)shall take into consideration whether the implementation of the agreement is reasonably expected to contribute to a net conservation benefit for a species covered by the agreement; and(D)shall not preclude a party to the agreement from enrolling applicable land, or otherwise participating, in any other Federal conservation program..(b)Effect on regulationsThe Secretary of the Interior shall amend part 17 of title 50, Code of Federal Regulations (as in effect on the date of enactment of this Act), to ensure that part is in accordance with paragraph (11)(C) of section 4(f) of the Endangered Species Act of 1973 (16 U.S.C. 1533(f)).305.Safe harbor agreementsSection 4(f) of the Endangered Species Act of 1973 (16 U.S.C. 1533(f)) (as amended by section 304(a)) is amended by adding at the end the following:(12)Safe harbor agreementsThe Secretary may enter into an agreement, to be known as a safe harbor agreement, with 1 or more entities, including a State or local government, a private landowner, a lessee, or a third-party organization, that—(A)shall provide for the taking of any threatened species or endangered species consistent with the announcement of final policy entitled Announcement of Final Safe Harbor Policy (64 Fed. Reg. 32717 (June 17, 1999)); and(B)may provide for the taking of any threatened species or endangered species that occupies an adjacent property due to the improved conditions on the property enrolled under the agreement..306.Conservation agreement templatesSection 6(c) of the Endangered Species Act of 1973 (16 U.S.C. 1535(c)) (as amended by section 205(3)) is amended by adding at the end the following:(4)TemplatesWith respect to agreements described in section 4(f)(9)(B), the Secretary of the Interior shall, to the maximum extent practicable—(A)implement standard procedures, and encourage widespread use of templates, in developing conservation agreements under this subsection;(B)simplify the application and approval processes relating to those agreements;(C)reduce the burdens associated with reporting and monitoring under the agreements; and(D)provide for the protection of sensitive personal and business-related information of any party to the agreements, in accordance with—(i)subsection (a)(3); and(ii)section 4(b)(9)(C)..IVStrengthening conservation decisionmaking through increased transparency401.Transparency of information(a)Publication on internet of basis for listingsSection 4(b) of the Endangered Species Act of 1973 (16 U.S.C. 1533(b)) is amended by adding at the end the following:(9)Publication on internet of basis for listings(A)In generalExcept as provided in subparagraph (C), the Secretary shall make publicly available on the internet the best scientific and commercial data available that are the basis for each regulation (including each proposed regulation) promulgated pursuant to this section.(B)InclusionsThe information required to be made available under subparagraph (A) includes any applicable—(i)status review, including all information—(I)cited in the review; or(II)submitted for the review by a third party;(ii)list of threatened species or endangered species under subsection (c), including—(I)any final or proposed regulations relating to such a list; and(II)the results of any 5-year review of such a list;(iii)draft or final recovery plan;(iv)information relating to the economic impacts of a critical habitat designation, especially with respect to the impacts on State and local governments and private persons; and(v)required report or other data.(C)ExceptionsFor purposes of disclosure under subparagraph (A)—(i)the Secretary shall not make available—(I)on receipt of a request from the Governor (or a designee) of an impacted State, any information the public disclosure of which is prohibited by applicable State law, as determined by the impacted State; or(II)any information that may be withheld under section 552 of title 5, United States Code (commonly known as the Freedom of Information Act); and(ii)in the case of any information that includes copyrighted material, the Secretary shall—(I)to the maximum extent practicable, obtain consent from the copyright holder to publish the information; and(II)publish the information only if that consent is granted..(b)Information provided to States and Indian Tribes(1)In generalParagraph (2) of section 6(a) of the Endangered Species Act of 1973 (16 U.S.C. 1535(a)) (as designated by section 205(1)(A)) is amended by adding at the end the following:(C)in any case in which the Secretary has not received a petition described in section 4(b)(3)(A) relating to a species and the Secretary is considering proposing to list the species as a threatened species or an endangered species under section 4(a), include—(i)providing to the Governor and the State agency of each impacted State and each Indian Tribe in which the species is believed to occur a notification of the consideration, which shall be made publicly available on the internet;(ii)soliciting comments from each Governor, State agency, and Indian Tribe described in clause (i) to be submitted to the Secretary by not later than the date that is 60 days after the date of receipt of the notification, regarding whether the listing is in accordance with section 4(a); and(iii)taking into consideration, and giving full and fair consideration to, any comments submitted by the deadline described in clause (ii) before publication of a proposed regulation to list the species;(D)before making any determination under section 4(a), include providing to each impacted State and Indian Tribe in which the species is believed to occur all information on which the determination is based, and making that information publicly available on the internet in accordance with section 4(b)(9);(E)include taking into consideration, giving full and fair consideration to, and using State data, analyses, and comments in all decisionmaking under this Act; and(F)include accepting comments from the Governor and State agency of, and any Indian Tribe within, an impacted State regarding any proposed regulation under this Act..(2)ExceptionsSection 6(a) of the Endangered Species Act of 1973 (16 U.S.C. 1535(a)) (as amended by section 205(1)) is amended by adding at the end the following:(3)ExceptionsFor purposes of disclosure of any information under paragraph (2)—(A)the Secretary shall not make available—(i)on receipt of a request from the Governor (or a designee) of an impacted State, any information the public disclosure of which is prohibited by applicable State law, as determined by the impacted State; or(ii)any information that may be withheld under section 552 of title 5, United States Code (commonly known as the Freedom of Information Act); and(B)in the case of any information that includes copyrighted material, the Secretary shall—(i)to the maximum extent practicable, obtain consent from the copyright holder to publish the information; and(ii)publish the information only if that consent is granted..402.Transparency in litigationSection 11(g) of the Endangered Species Act of 1973 (16 U.S.C. 1540(g)) is amended—(1)in paragraph (3), by adding at the end the following:(C)Publication of
				complaint; intervention(i)Publication of
				complaint(I)In
 generalNot later than 30 days after the date on which the plaintiff serves the defendant with the complaint in an action brought under paragraph (1)(C) in accordance with Rule 4 of the Federal Rules of Civil Procedure, the Secretary shall make the complaint publicly available on the internet.(II)Failure to
 meet deadlineThe failure of the Secretary to meet the 30-day deadline described in subclause (I) shall not be the basis for an action under paragraph (1)(C).(ii)Intervention(I)Opportunity to intervene(aa)In
 generalAfter the end of the 30-day period described in clause (i), each affected party shall be given a reasonable opportunity to move to intervene in the action described in clause (i), until the end of which action a party may not file a motion for a consent decree or to dismiss the case pursuant to a settlement agreement.(bb)Effect of subclauseNothing in this subclause limits the ability of any other party to move to intervene in an action described in clause (i).(II)Rebuttable
 presumptionIn considering a motion to intervene by any affected party, the court shall presume, subject to rebuttal, that the interests of that party would not be represented adequately by the parties to the action described in clause (i).(III)Parties
 included in settlement discussions(aa)In generalAny settlement discussion relating to an action described in clause (i) shall include each—(AA)plaintiff;(BB)defendant agency; and(CC)intervenor that is an affected party.(bb)Effect of subclauseNothing in this subclause limits the ability of any other party to participate in a settlement discussion relating to an action described in clause (i).; and(2)by adding at the end the following:(6)Notice of proposed covered settlement required(A)Definition of speciesIn this paragraph, the term species means a species that is the subject of an action brought under paragraph (1)(C).(B)NoticeThe Secretary shall provide each impacted State and Indian Tribe in which a species is believed to occur notice of a proposed covered settlement.(7)Disclosure required for attorney feesThe head of any Federal agency that pays to any person an amount for attorney fees in connection with an action brought under paragraph (1)(C) relating to a determination made under section 4(a) shall disclose to the Attorney General for publication under paragraph (8) the amount paid.(8)Publication of amounts paidThe Attorney General shall publish annually in the Federal Register a report that—(A)with respect to each action brought under paragraph (1)(C) relating to a determination made under section 4(a), describes the amounts paid in the action (including amounts paid for attorney fees as disclosed under paragraph (7), the hourly rate charged by the legal services entity on which attorney fees are based, any other amounts awarded by a judge, and amounts paid pursuant to a covered settlement) during the year covered by the report to any—(i)litigant;(ii)law firm; or(iii)expert witness; and(B)identifies—(i)each party to whom the amounts referred to in subparagraph (A) were paid, as that party is identified in the order or other agency document making the award; and(ii)each civil action in connection with which the amounts were paid..VOptimizing conservation through resource prioritization501.Prioritization of listing petitions, reviews, and determinations(a)In generalSection 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533) is amended by adding at the end the following:(j)National listing work plan(1)In generalNot later than the date described in paragraph (2), the Secretary shall submit to Congress a national listing work plan that establishes, for each species included in the plan in accordance with paragraph (3), a schedule for the completion during the 7-fiscal year period beginning on October 1 of the first fiscal year after the date of submission of the work plan of—(A)status reviews regarding petitions for listing the species under this Act;(B)status reviews relating to the species listings initiated by the Secretary;(C)proposed and final determinations regarding listing the species under this section; and(D)proposed and final critical habitat designations under subsection (a)(3) relating to the species.(2)Submission to Congress(A)In generalThe Secretary shall submit to Congress—(i)the initial work plan required under paragraph (1) together with the budget request of the Secretary for the first fiscal year beginning after the date of enactment of this subsection; and(ii)an updated work plan under paragraph (1) together with the budget request of the Secretary for each fiscal year thereafter.(B)Additional inclusionsThe Secretary shall also include with each budget request referred to in subparagraph (A) a description of the amounts to be requested to carry out the work plan for each fiscal year covered by the work plan, including any amounts requested to resolve emergency petitions not addressed in the work plan.(3)Priority(A)In generalIn developing the work plan under this subsection, the Secretary shall assign to each species covered by the work plan a priority classification of Priority 1 through Priority 5, such that, as determined by the Secretary—(i)Priority 1 represents species of the highest priority, to be designated as critically imperiled and in need of immediate action;(ii)Priority 2 represents species with respect to which the best scientific and commercial data available already support a clear decision regarding the status of the species for purposes of this Act;(iii)Priority 3 represents species with respect to which studies regarding the status of the species for purposes of this Act are being carried out—(I)to answer key questions that may influence the findings of a petition under this Act relating to the species; and(II)to resolve any uncertainty regarding the status of the species within a reasonable timeframe;(iv)Priority 4 represents species for which proactive conservation efforts likely to reduce threats to the species are being developed or carried out, within a reasonable timeframe and in an organized manner, by Federal agencies, States, landowners, and other stakeholders; and(v)Priority 5 represents species—(I)for which there exists little information regarding—(aa)threats to the species; or(bb)the status of the species for purposes of this Act; or(II)that the Secretary determines would receive limited conservation benefit in the foreseeable future by listing the species as a threatened species or endangered species under this section.(B)Use of methodology(i)In generalExcept as provided in clause (ii), the Secretary shall establish and assign priority classifications under subparagraph (A) in accordance with the notice of the Director of the United States Fish and Wildlife Service entitled Methodology for Prioritizing Status Reviews and Accompanying 12-Month Findings on Petitions for Listing Under the Endangered Species Act (81 Fed. Reg. 49248 (July 27, 2016)).(ii)Additional considerationIn the case of a Priority 5 classification under clause (i), in addition to the notice described in that clause, the Secretary shall consider whether there would be limited conservation benefit in the foreseeable future by listing the species as a threatened species or an endangered species.(C)Extensions for certain priority classifications(i)Priority 3In the case of a species classified as Priority 3 under subparagraph (A)(iii), if the Secretary determines that additional time would allow for more complete data collection or the completion of studies relating to the species, the Secretary may retain the species under the work plan for a period of not more than 5 years after the deadline under paragraph (4) with respect to the species.(ii)Priority 4In the case of a species classified as Priority 4 under subparagraph (A)(iv), if the Secretary determines that existing conservation efforts continue to meet the conservation needs of the species, the Secretary may retain the species under the work plan for a period of not more than 5 years after the deadline under paragraph (4) with respect to the species.(iii)Priority 5In the case of a species classified as Priority 5 under subparagraph (A)(v), the Secretary may retain the species under the work plan for a period of not more than 5 years after the deadline under paragraph (4) with respect to the species.(D)Revision of priority classification assignmentThe Secretary may revise, in accordance with subparagraph (A), the assignment to a priority classification of a species included in the work plan under this subsection at any time during the fiscal year to which the work plan applies.(E)Effect of assignmentThe assignment to a priority classification of a species included in the work plan under this subsection shall not be a final agency action. (4)Applicability of deadlinesIn the case of a species for which a priority classification is assigned by a work plan under this subsection, the following shall apply:(A)DeadlineExcept as provided in subparagraph (B), the Secretary shall act on the relevant action relating to the species in the work plan under this subsection to which the species was first assigned not later than the last day of the period of that work plan.(B)ExtensionIf the Secretary retains the species under the work plan for additional time under paragraph (3)(C), the deadline under subparagraph (A) shall be extended accordingly.(5)Inclusion of petitioned species in work planOn a finding by the Secretary under subsection (b)(3)(A) that a petitioned action to add a species to a list published under subsection (c) may be warranted, the Secretary shall include the species in the work plan under this subsection.(6)RegulationsThe Secretary may promulgate such regulations as the Secretary determines to be appropriate to carry out this subsection.(7)Effect of subsectionNothing in this subsection precludes the emergency listing authority of the Secretary under subsection (b)(7)..(b)Conforming amendments(1)Section 4(b)(3) of the Endangered Species Act of 1973 (16 U.S.C. 1533(b)(3)) is amended—(A)in subparagraph (B)—(i)by striking clause (iii);(ii)by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively, and indenting appropriately;(iii)in the undesignating matter following subclause (II) (as so redesignated), by striking in which case and inserting the following:(ii)PublicationAfter making a finding under clause (i),; and(iv)in the matter preceding subclause (I) (as so redesignated), by striking (B) Within 12 months after and inserting the following:(B)Findings(i)In generalIn accordance with the national listing work plan submitted under subsection (j), after;(B)in subparagraph (C)—(i)in clause (ii), by striking or (iii);(ii)by striking clause (iii); and(iii)by striking the subparagraph designation and all that follows through Any negative in clause (ii) and inserting the following:(C)Judicial reviewAny negative; and(C)in subparagraph (D)(ii) (as amended by section 101(a)(2)(C)), in the matter preceding subclause (I), by striking (ii) Within 12 months after and inserting the following:(ii)Action on positive findingIn accordance with the national listing work plan submitted under subsection (j), after.(2)Section 6(d)(1) of the Endangered Species Act of 1973 (16 U.S.C. 1535(d)(1)) is amended, in the matter preceding subparagraph (A), in the first sentence, by striking candidate species pursuant to subparagraph (C) of section 4(b)(3) and inserting species on the national listing work plan submitted under section 4(j) (referred to in this paragraph as candidate species).VIStudies to improve conservation601.Definition of SecretariesIn this title, the term Secretaries means—(1)the Secretary of Agriculture;(2)the Secretary of Commerce, acting through the Assistant Administrator of the National Marine Fisheries Service; and(3)the Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service.602.Study to review conservation factors(a)In generalTo assess factors affecting successful conservation activities under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), the Secretaries shall carry out a study—(1)to review any factors that threaten or endanger a species for which a listing under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) would not contribute to the conservation of the species;(2)to review any barriers to—(A)the delivery of Federal, State, local, or private funds for those conservation activities, including statutory or regulatory impediments, staffing needs, and other relevant considerations; or(B)the implementation of conservation agreements, plans, or other cooperative agreements, including agreements focused on voluntary activities, multispecies efforts, and other relevant considerations;(3)to review factors that impact the ability of the Federal Government to successfully implement the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);(4)to develop recommendations regarding methods to address barriers identified under paragraph (2), if any;(5)to review determinations under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) in which a species is determined to be recovered by the Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service, or the Secretary of Commerce, acting through the Assistant Administrator of the National Marine Fisheries Service, but remains listed under that Act, including—(A)an explanation of the factors preventing a delisting or downlisting of the species; and(B)recommendations regarding methods to address the factors described in subparagraph (A); and(6)to review any determinations under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) in which a species has been identified as needing listing or uplisting under that Act but remains unlisted or listed as a threatened species, respectively, including—(A)an explanation of the factors preventing a listing or uplisting of the species; and(B)recommendations regarding methods to address the factors described in subparagraph (A). (b)ReportNot later than 1 year after the date of enactment of this Act, the Secretaries shall submit to the Committees on Appropriations and Environment and Public Works of the Senate and the Committees on Appropriations and Natural Resources of the House of Representatives and make publicly available a report describing the results of the study under subsection (a).603.Study and report on expenditures(a)Reports on expenditures(1)Federal departments and agencies(A)In generalAt the determination of the Comptroller General of the United States (referred to in this section as the Comptroller General), to facilitate the preparation of the reports from the Comptroller General under paragraph (2), the head of each Federal department and agency shall submit to the Comptroller General data and other relevant information that describes the amounts expended or disbursed (including through loans, loan guarantees, grants, or any other financing mechanism) by the department or agency as a direct result of any provision of the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) (including any regulation promulgated pursuant to that Act) during—(i)with respect to the first report under paragraph (2), the 3 fiscal years preceding the date of submission of the report; and(ii)with respect to the second report under paragraph (2), the 2 fiscal years preceding the date of submission of the report. (B)RequirementsData and other relevant information submitted under subparagraph (A) shall describe, with respect to the applicable amounts—(i)the programmatic office of the department or agency on behalf of which each amount was expended or disbursed;(ii)the provision of the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) (or regulation promulgated pursuant to that Act) pursuant to which each amount was expended or disbursed; and(iii)the project or activity carried out using each amount, in detail sufficient to reflect the breadth, scope, and purpose of the project or activity.(2)Comptroller GeneralNot later than 2 years and 4 years after the date of enactment of this Act, the Comptroller General shall submit to the Committees on Appropriations, Commerce, Science, and Transportation, and Environment and Public Works of the Senate and the Committee on Appropriations and Natural Resources of the House of Representatives a report that describes—(A)the aggregate amount expended or disbursed by all Federal departments and agencies as a direct result of any provision of the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) (including any regulation promulgated pursuant to that Act) during—(i)with respect to the first report, the 3 fiscal years preceding the date of submission of the report; and(ii)with respect to the second report, the 2 fiscal years preceding the date of submission of the report;(B)the provision of the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) (or regulation promulgated pursuant to that Act) pursuant to which each such amount was expended or disbursed; and(C)with respect to each relevant department or agency—(i)the total amount expended or disbursed by the department or agency as described in subparagraph (A); and(ii)the information described in clauses (i) through (iii) of paragraph (1)(B).(b)Report on conservation activities(1)Federal departments and agenciesAt the determination of the Comptroller General, to facilitate the preparation of the report under paragraph (2), the head of each Federal department and agency shall submit to the Comptroller General data and other relevant information that describes the conservation activities by the Federal department or agency as a direct result of any provision of the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) (including any regulation promulgated pursuant to that Act) during—(A)with respect to the first report under paragraph (2), the 3 fiscal years preceding the date of submission of the report; and(B)with respect to the second report under paragraph (2), the 2 fiscal years preceding the date of submission of the report. (2)Comptroller GeneralNot later than 2 years and 4 years after the date of enactment of this Act, the Comptroller General shall submit to the Committees on Commerce, Science, and Transportation and Environment and Public Works of the Senate and the Committee on Natural Resources of the House of Representatives a report that—(A)describes the conservation activities by all Federal departments and agencies for species listed as a threatened species or endangered species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), as reported under paragraph (1), during—(i)with respect to the first report, the 3 fiscal years preceding the date of submission of the report; and(ii)with respect to the second report, the 2 fiscal years preceding the date of submission of the report;(B)is organized into categories with respect to whether a recovery plan for a species has been established;(C)includes conservation outcomes associated with the conservation activities; and(D)as applicable, describes the conservation activities that required interaction between Federal agencies and between Federal agencies and State and Tribal agencies and units of local government pursuant to the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).604.Study to quantify litigation expensesSection 11(g) of the Endangered Species Act of 1973 (16 U.S.C. 1540(g)) (as amended by section 402(2)) is amended by adding at the end the following:(9)Study to quantify litigation expensesNot later than 1 year after the date of enactment of this paragraph, the Comptroller General of the United States shall conduct, and submit to the Committees on Appropriations and Environment and Public Works of the Senate and the Committees on Appropriations and Natural Resources of the House of Representatives a report describing the results of, a study that quantifies the amount of Federal funds expended before that date of enactment in connection with any litigation (including any consent decree or a settlement agreement in an action brought under paragraph (1)(C)) relating to a determination made under section 4(a)..VIIReauthorization701.ReauthorizationSection 15 of the Endangered Species Act of 1973 (16 U.S.C. 1542) is amended—(1)in the matter preceding paragraph (1), by striking subsection (b), (c), and (d) and inserting subsections (d) and (e);(2)in subsection (a)—(A)in paragraph (1), by striking $35,000,000 for fiscal year 1988, $36,500,000 for fiscal year 1989, $38,000,000 for fiscal year 1990, $39,500,000 for fiscal year 1991, and $41,500,000 for fiscal year 1992 and inserting $160,000,000 for fiscal year 2021, $165,000,000 for fiscal year 2022, $170,000,000 for fiscal year 2023, $175,000,000 for fiscal year 2024, and $180,000,000 for fiscal year 2025;(B)in paragraph (2), by striking not to exceed $5,750,000 for fiscal year 1988, $6,250,000 for each of fiscal years 1989 and 1990, and $6,750,000 for each of fiscal years 1991 and 1992 and inserting for each of fiscal years 2021 through 2025, not to exceed 10 percent of the total amount appropriated for the fiscal year under paragraphs (1) and (3) and subsection (b); and(C)in paragraph (3), by striking $2,200,000 for fiscal year 1988, $2,400,000 for each of fiscal years 1989 and 1990, and $2,600,000 for each of fiscal years 1991 and 1992, and inserting $4,000,000 for each of fiscal years 2021 through 2025;(3)by redesignating subsections (b) and (c) as subsections (d) and (e), respectively; and(4)by inserting after subsection (a) the following:(b)Recovery implementationThere are authorized to be appropriated to the Secretary to assist in the implementation of recovery plans developed under section 4(f)(1) $214,000,000 for each of fiscal years 2021 through 2025.(c)Limitation on use of fundsOf the amounts appropriated under this section for a fiscal year, the Secretary shall use not less than 15 percent to support proactive, voluntary conservation activities, including those undertaken by private landowners, pursuant to—(1)a conservation agreement described in section 4(f)(9);(2)a conservation effort that meets the requirements of the framework established under section 4(f)(10);(3)a cooperative agreement entered into under section 6; and(4)any other Federal program that supports the conservation of species in the United States that are listed as threatened species or endangered species, candidate species, or at-risk species..VIIIMiscellaneous801.EffectNothing in this Act or an amendment made by this Act—(1)limits the legal rights under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) or any other law of—(A)any regulated entity, including an industry, agricultural producer, or landowner;(B)any nongovernmental organization, including an environmental, conservation, or landowner group; or(C)any county or equivalent jurisdiction; or(2)diminishes the value or credibility of information or comments provided under that Act by any regulated entity, nongovernmental organization, and county or equivalent jurisdiction described in paragraph (1) as compared to information or comments provided by any other source of information or comments based solely on the source.802.Sense of the SenateIt is the sense of the Senate that each State is encouraged—(1)to collaborate with county or equivalent jurisdictions and local governments in the State in carrying out State responsibilities and authorities under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);(2)to give full and fair consideration to the input of county or equivalent jurisdictions and local governments in the State when exercising State obligations under that Act; and(3)to provide notice, when practicable, to county or equivalent jurisdictions and local governments in the State of issues affecting those governments under that Act. 